Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, newly cited Sukoff et al. (U.S. App. 20180287958) and Fellner et al. (U.S. App. 2015/0178310) are applied below.
In addition, the amendment to overcome the 112(b) rejection is insufficient as there is no support in the specification defining the content information. Applicant appears to attempt to define content information as file information or file per se by citing Paragraph 89 of the published specification. However, there still appears no support for this either and accordingly a rejection for new matter is also found below. In the interests of furthering prosecution, the Examiner suggests amending content information to be a file since that appears to be adequately supported in the specification.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regard to claims 1, 10, and 11, there appears no support for content per se in the specification. Dependent claims inherit this issue. Also in regard to claims 1 and 10, there appears no support for “acquisition destination”. Specific support is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, in regard to claims 1, 2, and 10, the specification mentions “content information” only twice thus it is unclear what this meant to encompass with relation to the content. As best understood by the examiner it will be interpreted as reference information to obtain media content such as URl, tokens, and the like). Dependent claims inherit this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (U.S. App. 2018/0181849) in view of Sukoff et al. (U.S. App. 20180287958).
In regard to claim 1, Cassidy teaches a display system (see Fig. 14, Item 1410) comprising: a display device that displays content (see Fig. 14, Item 1420); a terminal device (see Fig. 14, Item 1410); and a server device (see Fig. 14, item 1430), wherein the terminal device transmits specific information acquired from the display device and content information regarding content (see at least Para. 88, 95, 96, and 100 music application that can control smart speaker to stream music once authenticated with the user’s id and device id and Fig. 15, sending identifiers to server), from the terminal device to the server device (see Fig. 15, sending identifier to server), wherein the server device transmits acquisition information generated by the specific information and the content information, to the display device (see Para. 97, 98, and Fig. 15, sending token and account permissions associated with the device ID and user ID to access services of user account such as playback of audio on the second device).
Cassidy is not relied upon to teach content on a basis of a playlist, and wherein the display device adds the content to the playlist on a basis of the acquisition information, wherein the specific information is information corresponding to each of a plurality of the display devices, the plurality of display devices comprising the display device, and wherein the content information is the content per se.
Cassidy does teach the concept of or acquisition destination information for acquiring the content (see at elast Para. 70 and 71 URL for associated media content).
However, Sukoff teaches content on a basis of a playlist (see Fig. 9B Item 904 and Para. 21 describing a playlist on display), and wherein the display device adds the content to the playlist on a basis of the acquisition information (see at least Para. 135 authorized accounts identified as DJ can add songs to playlist for playing on 904), and wherein the specific information is information corresponding to each of a plurality of the display devices, the plurality of display devices comprising the display device,
(see Fig. 1 and 2, and Para. 99-101 option to select which output devices using unique IDs for each device) wherein the content information is the content per se (see Para. 98-100 content stored files on NAS or downloaded from internet).
It would have been obvious to a person of ordinary skill in the art to modify the playback device of Cassidy to include the plurality of playback display devices of Sukoff for improved associated controls within a network system to manage displayed content (see Para. 5-9). Examiner further notes Cassidy discloses the base product/process of authenticating and playback control of a remote device while Sukoff teaches the known technique to control playback of individual devices across multiple remote devices to yield predictable results in the remote control access of more than one display device in Cassidy.
Regarding claim 3, Cassidy in view of Sukoff teaches all the limitations of claim 1 above. Cassidy further teaches wherein the specific information is information indicating a URL (Uniform Resource Locator) (see Para. 70-71).
Regarding claim 4, Cassidy in view of Sukoff teaches all the limitations of claim 1 above. Cassidy further teaches wherein the display device displays an image encoded on a basis of the specific information (see Para. 2, 70 as well as Figs. 10-11).
Regarding claim 5, Cassidy in view of Sukoff teaches all the limitations of claim 1 above. Cassidy further teaches wherein the display device acquires the content on a basis of the acquisition information  (see Para. 97, 98, and Fig. 15, sending token and account permissions associated with the device ID and user ID to access services of user account such as playback of audio on the second device).
Regarding claim 6, Cassidy in view of Sukoff teaches all the limitations of claim 5 above. Cassidy further teaches wherein the acquisition information includes restriction information, and wherein the display device displays content on a basis of the restriction information (see Para. 74 and Fig. 15 security for authentication to look up content).
Regarding claim 8, Cassidy in view of Sukoff teaches all the limitations of claim 6 above. Cassidy further teaches wherein the display device refers to the restriction information, and when the content can be displayed on the display device, the display device acquires the content and displays the acquired content (see Para. 74 and Fig. 15 security for authentication to look up content).
Regarding claim 9, Cassidy in view of Sukoff teaches all the limitations of claim 1 above. Sukoff further teaches wherein the terminal device can acquire a same piece of the specific information from the plurality of the display devices  (see Fig. 1 and 2, and Para. 99-101 option to select which output devices using unique IDs for each device), and wherein the server device transmits the same acquisition information to each display device of the plurality of display devices that is capable of acquiring the same piece of the specific information  (see at least Para. 135 authorized accounts identified as DJ can add songs to playlist for playing on 904 with the associated device ID).
It would have been obvious to a person of ordinary skill in the art to modify the playback device of Cassidy to include the plurality of playback display devices of Sukoff for improved associated controls within a network system to manage displayed content (see Para. 5-9). Examiner further notes Cassidy discloses the base product/process of authenticating and playback control of a remote device while Sukoff teaches the known technique to control playback of individual devices across multiple remote devices to yield predictable results in the remote control access of more than one display device in Cassidy.
Regarding claim 10, Cassidy in view of Sukoff teaches all the limitations of claim 1 above. Cassidy further teaches wherein the terminal device can acquire, from the display device (see Figs. 14 and 15).
Cassidy is not relied upon to teach second specific information different from the specific information, wherein the server device transmits the second specific information and second acquisition information generated by the second specific information and second content information regarding second content, to the display device, and wherein the display device displays the second content based on the second acquisition information in accordance with an operation of a user, wherein the second specific information is information corresponding to each of the plurality of display devices, and wherein the second content information is the second content per se or acquisition destination information for acquiring the second content.
However, Sukoff teaches second specific information different from the specific information, wherein the server device transmits the second specific information and second acquisition information generated by the second specific information and second content information regarding second content, to the display device (see Fig. 1 and 2, and Para. 99-101 option to select which output devices using unique IDs for each device), and wherein the display device displays the second content based on the second acquisition information in accordance with an operation of a user, wherein the second specific information is information corresponding to each of the plurality of display devices , and wherein the second content information is the second content per se (see at least Para. 135 authorized accounts identified as DJ can add songs to playlist for playing on 904 with the associated device ID) or acquisition destination information for acquiring the second content.
It would have been obvious to a person of ordinary skill in the art to modify the playback device of Cassidy to include the plurality of playback display devices of Sukoff for improved associated controls within a network system to manage displayed content (see Para. 5-9). Examiner further notes Cassidy discloses the base product/process of authenticating and playback control of a remote device while Sukoff teaches the known technique to control playback of individual devices across multiple remote devices to yield predictable results in the remote control access of more than one display device in Cassidy.
In regard to claim 11, Cassidy teaches a display device that displays content (see Fig. 14), the display device comprising: an outputter that outputs specific information (see Para. 96-100 device identifier);Page 3 of 12Response to Non-Final Office Action dated March 29, 2022 Appl. No.: 17/240,893 Attorney Docket No.: US84828a communicator that communicates with a server device that generates acquisition information (see Para. 97, 98, and Fig. 15, sending token and account permissions associated with the device ID and user ID to access services of user account such as playback of audio on the second device); wherein the acquisition information is information generated by the specific information and content information regarding the content transmitted from a terminal device that has acquired the specific information to the server device (see Para. 97, 98, and Fig. 15, sending token and account permissions associated with the device ID and user ID to access services of user account such as playback control information to control audio on the second device). 
Cassidy is not relied upon to teach on a basis of a playlist; and an adder that adds the content to the playlist on a basis of the acquisition information; and wherein the content information is the content per se or acquisition destination information for acquiring the content.
However, Sukoff teaches on a basis of a playlist (see Fig. 9B Item 904 and Para. 21 describing a playlist on display); and an adder that adds the content to the playlist on a basis of the acquisition information  (see at least Para. 135 authorized accounts identified as DJ can add songs to playlist for playing on 904); and wherein the content information is the content per se or acquisition destination information for acquiring the content (see Para. 98-100 content stored files on NAS or downloaded from internet to add to playlist).
It would have been obvious to a person of ordinary skill in the art to modify the playback device of Cassidy to include the plurality of playback display devices of Sukoff for improved associated controls within a network system to manage displayed content (see Para. 5-9). Examiner further notes Cassidy discloses the base product/process of authenticating and playback control of a remote device while Sukoff teaches the known technique to control playback of individual devices across multiple remote devices to yield predictable results in the remote control access of more than one display device in Cassidy.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (U.S. App. 2018/0181849) in view of Sukoff et al. (U.S. App. 20180287958) in further view of Fellner et al. (U.S. App. 2015/0178310).
Regarding claim 2, Cassidy in view of Sukoff teaches all the limitations of claim 1 above. Sukoff further teaches acquisition information (see Para. 124 and 126 account identified on server as DJ class).
Cassidy in view of Sukoff are not relied upon to teach wherein the server device generates an area for storing the information, and wherein the specific information is information for identifying the area.
However, Fellner teaches wherein the server device generates an area for storing the information (see Fig. 3, store information on server), and wherein the specific information is information for identifying the area (see at least Para. 7 and Fig. 3, log file).
It would have been obvious to a person of ordinary skill in the art to modify the device of Cassidy as modified by Sukoff to include the data storage of Fellner to reduce the time consumption in accessing a particular stored content (see Para. 5). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cassidy et al. (U.S. App. 2018/0181849) in view of Sukoff in further view of Plastina et al. (U.S. App. 2003/0182254).
Regarding claim 7, Cassidy in view of Sukoff teaches all the limitations of claim 6 above. Cassidy in view of Sukoff are not relied upon to teach wherein the display device refers to the restriction information and displays the content only for a displayable time.
	Cassidy as discussed above does teach the concept of displaying content if authentication is passed. 
	However, Plastina teaches and displays the content only for a displayable time (see at least Para. 174 playlist expiration attribute).
It would have been obvious to modify the music system of Cassidy as modified by Sukoff and the expiration of Plastina to provide a user with fresh playlists (See Para. 174). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW YEUNG/           Primary Examiner, Art Unit 2625